16-1721
     Chen v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A201 128 213
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   LE NAN CHEN,
14            Petitioner,
15
16                      v.                                       16-1721
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Stuart Altman, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Keith I.
27                                      McManus, Assistant Director; Juria
28                                      L. Jones, Trial Attorney, Office
29                                      of Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Le Nan Chen, a native and citizen of the

6    People’s Republic of China, seeks review of a May 17, 2016,

7    decision of the BIA affirming a February 19, 2015, decision

8    of an Immigration Judge (“IJ”) denying Chen’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).       In re Le Nan Chen, No.

11   A201 128 213 (B.I.A. May 17, 2016), aff’g No. A201 128 213

12   (Immig. Ct. N.Y. City Feb. 19, 2015).      We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and BIA’s decisions “for the sake of

17   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

18 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

19   review are well established.    8 U.S.C. § 1252(b)(4)(B); Xiu

20   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).


                                     2
1        The agency may, “[c]onsidering the totality of the

2    circumstances,” base an adverse credibility determination

3    on an applicant’s “demeanor, candor, or responsiveness,” as

4    well as inconsistencies in an applicant’s statements,

5    between an applicant’s and witness’s testimony, or between

6    an applicant’s testimony and other record evidence,

7    regardless of whether any such discrepancies “go[] to the

8    heart of the applicant’s claim.”   8 U.S.C.

9    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.     “We

10   defer . . . to an IJ’s credibility determination unless

11   . . . it is plain that no reasonable fact-finder could make

12   such an adverse credibility ruling.”   Xiu Xia Lin, 534 F.3d
13   at 167.

14       Two material inconsistencies regarding Chen’s practice

15   of Christianity in the United States provide substantial

16   evidence for the IJ’s adverse credibility determination.

17   Chen’s testimony that he had attended church every

18   Wednesday since December 2010 conflicted with a letter from

19   his church, which states that he had attended only 31 to 35

20   times between January 2011 and August 2013.   The IJ

21   reasonably declined to credit Chen’s explanation that he
                                  3
1    sometimes forgot to sign in because it contradicted his

2    prior testimony that he signed in every time he attended

3    church.   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

4    2005) (“A petitioner must do more than offer a plausible

5    explanation for his inconsistent statements to secure

6    relief; he must demonstrate that a reasonable fact-finder

7    would be compelled to credit his testimony.” (quotation

8    marks omitted)).

9        Additionally, while Chen testified that he met his church

10   witness in the summer of 2011, Chen’s witness testified that

11   he met Chen in the summer of 2013.    Chen gave no explanation

12   for this two-year discrepancy.    Particularly when considered

13   together,   these   inconsistencies   about   the   length   and

14   frequency of Chen’s church attendance in the United States

15   undermine his claim that he is a practicing Christian.       In

16   turn, the lack of credibility about that fact calls into

17   question whether Chen was a practicing Christian in China and

18   whether he suffered persecution on account of that practice.

19   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

20   single false document or a single instance of false testimony


                                   4
1    may (if attributable to petitioner) infect the balance of the

2    alien’s uncorroborated or unauthenticated evidence.”).

3        The adverse credibility determination is further

4    bolstered by the IJ’s demeanor finding, to which we defer.

5    Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d

6    Cir. 2005); see also Li Hua Lin v. U.S. Dep’t of Justice,

7    453 F.3d 99, 109 (2d Cir. 2006) (“We can be still more

8    confident in our review of observations about an

9    applicant’s demeanor where, as here, they are supported by

10   specific examples of inconsistent testimony.”).

11       These material inconsistencies relating to Chen’s

12   practice of Christianity, as well as the IJ’s demeanor

13   finding, provide substantial evidence for the adverse

14   credibility determination.   8 U.S.C. § 1158(b)(1)(B)(iii).

15   Because Chen’s claims were all based on the same factual

16   predicate, the adverse credibility determination is

17   dispositive of asylum, withholding of removal, and CAT

18   relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

19   2006).

20


                                   5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe, Clerk




                               6